DETAILED ACTION
In response to remarks filed on 7 April 2022
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 April 2022 has been entered.
Status of Claims
Claims 1-20 are pending;
Claims 1, 2, 7, 9, 10, 15, 17 and 18 are currently amended;
Claims 3-6, 8, 11-13, 16, 19 and 20 were previously presented;
Claims 1-20 are rejected herein.
Response to Arguments
Applicant’s arguments filed on 7 April 2022 have been fully considered and they are moot since a new reference has been introduced to address the new limitation presented by applicant.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9-11, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lunn et al (U.S. Patent No. 8,104,988).
As to Claim 9, Lunn discloses a pinned connection assembly comprising: 
A first rigging component (First leg #20) having an end with at least one coupling aperture (Aperture #26 of first leg #20) defining a first counterbore; 
A second rigging component (Second leg #20) having an end with at least one coupling aperture (Aperture #26 of second leg #20) defining a second counterbore, the end of the second rigging component further including sidewalls defining a pocket (#30) adjacent the second counterbore; 
A rigging pin (#12) inserted through the coupling apertures of the first and second rigging components, the rigging pin having a first end disposed in the first counterbore and a second end disposed in the second counterbore (Figure 3), wherein the second end of the rigging pin includes at least one multi-directional locking groove (#34); and 
A lock (#14) selectively coupled to the second end of the rigging pin, the lock having a housing (#62) containing a moveable end (#52), a key (U-shaped surface of #14 that engages groove #34) for engaging the multi-directional locking groove of the rigging pin, and a spring member (#50) compressed between the key and moveable end, wherein the housing is sized to nest entirely within the pocket of the second rigging component (Figure 3).
As to Claim 10, Lunn discloses the invention of Claim 9 (Refer to Claim 9 discussion). Lunn also discloses wherein the multidirectional locking groove comprises a guide portion extending axially from the end of the locking pin; a transition portion extending circumferentially from the guide portion; and a locking portion extending axially toward the end of the locking pin from the transition portion (Figure 16 shows the locking groove which shows different portions).
As to Claim 11, Lunn discloses the invention of Claim 10 (Refer to Claim 10 discussion). Lunn as modified also teaches wherein the transition portion has a first width coinciding with the guide portion and a second width coinciding with the locking portion, the second width being wider than the first width (Figure 16 shows the locking groove which shows different portions of slightly different widths).
As to Claim 14, Lunn discloses the invention of Claim 9 (Refer to Claim 9 discussion). Lunn also discloses wherein the at least one retention groove of a rigging pin (#12) is a circumferential groove.
As to Claim 15, Lunn discloses the invention of Claim 9 (Refer to Claim 9 discussion). Lunn also discloses a rigging pin (#12) comprising a flange end with a flange (#28); and the first counterbore defined by the coupling aperture of the first rigging component is shaped to receive the flange of the rigging pin.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rehbein (U.S. Patent No. 4,171,841) in view of Meyers (U.S. Patent Application Publication No. 2006/0099838), Ehmann (U.S. Patent No. 2,369,344) and Lunn et al (U.S. Patent No. 8,104,988).
As to Claim 1, Rehbein discloses a pinned connection assembly comprising:
A first rigging component (#3) having an end with at least one coupling aperture (#7) and at least one retention aperture (#9) that is transverse to the coupling aperture;
A second rigging component (#5) having an end with at least one coupling aperture (Aperture that receives rigging pin #4);
A rigging pin (#4) inserted through the coupling apertures of the first and second rigging components, the rigging pin having an end with a retention groove (Groove of #4 that engages locking pin #8);
A locking pin (#8) inserted through the retention aperture (#9) of the first rigging component (#3) and through the retention groove of the rigging pin (#4).
However, Rehbein is silent about the locking pin having a second end including with at least one multi-directional locking groove; and a lock selectively coupled to the second end of the locking pin, the lock having a movable end, a key for engaging the multidirectional locking groove of the locking pin, and a spring member compressed between the key and moveable end. Meyers discloses a locking pin (#1) having a second end with at least one multi-directional locking groove (#5); and a lock (#8) selectively coupled to the second end of the locking pin, the lock having a moveable end, a key (#12) for engaging the multidirectional locking groove of the locking pin, and a spring member (#6) compressed between the key and moveable end. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the locking pin having a second end including with at least one multi-directional locking groove; and to provide a lock selectively coupled to the second end of the locking pin, the lock having a movable end, a key for engaging the multidirectional locking groove of the locking pin, and a spring member compressed between the key and moveable end. The motivation would have been to further secure the locking pin to avoid disengagement of parts. 
Furthermore, Rehbein as modified (See above paragraph) is silent about wherein the retention aperture extends through an entirety of the end of the first rigging component from a first counterbore of the retention aperture to a second counterbore of the retention aperture, the locking pin having a first end disposed in the first counterbore of the retention aperture, and a second end disposed in the second counterbore of the retention aperture. Ehmann discloses a retention aperture (#15) extending through an entirety of the end of the first rigging component from a first counterbore of the retention aperture to a second counterbore of the retention aperture, a locking pin (#16) having a first end disposed in the first counterbore of the retention aperture, and a second end disposed in the second counterbore of the retention aperture. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the retention aperture extends through an entirety of the end of the first rigging component from a first counterbore of the retention aperture to a second counterbore of the retention aperture, the locking pin having a first end disposed in the first counterbore of the retention aperture, and a second end disposed in the second counterbore of the retention aperture. The motivation would have been to remove or install the locking pin from either side.
Lastly, Rehbein as modified (See above paragraph) is silent about the lock having a housing containing a moveable end, a key for engaging the multi-directional locking groove of the locking pin, and a spring member compressed between the key and moveable end, wherein housing is sized to nest entirely within the second counterbore of the retention aperture. Lunn discloses a lock (#14) having a housing (#62) containing a moveable end (#52), a key (U-shaped surface of #14) for engaging a multi-directional locking groove of a locking pin (#12), and a spring member (#60) compressed between the key and moveable end (Figure 26), wherein housing is sized to nest entirely within the a counterbore (#30) of a retention aperture. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the lock having a housing containing a moveable end, a key for engaging the multi-directional locking groove of the locking pin, and a spring member compressed between the key and moveable end, wherein housing is sized to nest entirely within the second counterbore of the retention aperture. The motivation would have been to provide protection to the lock elements against weathering. 
As to Claim 2, Rehbein as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Rehbein as modified also teaches wherein the multidirectional locking groove comprises a guide portion (Meyers: #4) extending axially from the end of the locking pin; a transition portion (Meyers: #18) extending circumferentially from the guide portion; and a locking portion (Meyers: #22) extending axially toward the end of the locking pin from the transition portion.
As to Claim 3, Rehbein as modified teaches the invention of Claim 2 (Refer to Claim 2 discussion). Rehbein as modified also teaches wherein the transition portion has a first width coinciding with the guide portion and a second width coinciding with the locking portion, the second width being wider than the first width (Meyers: Figures 4 and 5).
As to Claim 4, Rehbein as modified teaches the invention of Claim 3 (Refer to Claim 3 discussion). Although Rehbein is silent about wherein the transition portion includes a slanted side wall disposed at an angle of about 75 degrees to about 85 degrees from a longitudinal axis of the locking pin, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention, to contrive any number of desirable ranges for the angle limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
As to Claim 5, Rehbein as modified teaches the invention of Claim 2 (Refer to Claim 2 discussion). Although Rehbein as modified is silent about wherein a length of the locking portion is about 75 percent of a length of the guide portion, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention, to contrive any number of desirable ranges for the length limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
As to Claim 6, Rehbein as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). However, Rehbein as modified is silent about wherein the at least one retention groove of the rigging pin is a circumferential groove. Lunn further discloses wherein the at least one retention groove (#34) of a rigging pin (#12) is a circumferential groove. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the at least one retention groove of the rigging pin a circumferential groove. The motivation would have been to ensure continuous engagement of the locking pin with the groove even if the rigging pin rotates.
As to Claim 7, Rehbein as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). However, Rehbein as modified is silent about wherein the rigging pin comprises a flange end with a flange; the coupling aperture of the first rigging component has a counterbore shaped to receive the flange of the rigging pin. Lunn further discloses a rigging pin (#12) comprising a flange end with a flange (#28); a coupling aperture (#23) of a first rigging component (#10) with a counterbore (#26) shaped to receive the flange of the rigging pin. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the rigging pin with a flange end with a flange; and provide the coupling aperture of the first rigging component with a counterbore shaped to receive the flange of the rigging pin. The motivation would have been to further securing the rigging pin in place.
As to Claim 17, Rehbein discloses a method of assembling a pinned connection assembly comprising first (#3) and second (#5) rigging components each having coupling apertures (#7, Aperture in #5 that receives rigging pin #4), the first rigging component (#3) having a retention aperture (#9) transverse to the coupling aperture, a rigging pin (#4) having a retention groove (Groove of #4 that engages locking pin #8), a locking pin (#8) having a first end and a second end, the method comprising: 
Inserting the rigging pin (#4) through the coupling apertures of the first and second rigging components; 
Inserting the locking pin (#8) through the retention aperture of the first rigging component and the retention groove of the rigging pin (#4), with the first end of the locking pin disposed in the first counterbore of the retention aperture.
However, Rehbein is silent about the retention aperture extending through an entirety of the first rigging component from a first counterbore of the retention aperture to a second counterbore of the retention aperture, a locking pin having a first end and a second end, with the first end of the locking pin disposed in the first counterbore of the retention aperture and the second end of the locking pin disposed in the second counterbore of the retention aperture. Ehmann discloses a retention aperture (#15) extending through an entirety of the end of the first rigging component from a first counterbore of the retention aperture to a second counterbore of the retention aperture, a locking pin (#16) having a first end disposed in the first counterbore of the retention aperture, and a second end disposed in the second counterbore of the retention aperture. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make retention aperture extending through an entirety of the first rigging component from a first counterbore of the retention aperture to a second counterbore of the retention aperture, the locking pin having a first end and a second end, with the first end of the locking pin disposed in the first counterbore of the retention aperture and the second end of the locking pin disposed in the second counterbore of the retention aperture. The motivation would have been to remove or install the locking pin from either side.
Furthermore, Rehbein as modified (See above paragraph) is silent about the second end of the locking pin including a multi-directional locking groove, and a lock having a spring member and a key, placing the lock on the second end of the locking pin so that the key is received in the multi-directional locking groove; compressing the lock against the second end of the locking pin to compress the spring member of the lock and move the key within the multi-directional locking groove; rotating the lock to move the key within the multi-directional locking groove; and releasing the lock to lock the key within the multi-directional locking groove. Meyers discloses a locking pin (#1) having a multi-directional locking groove (#5), and a lock (#8) having a spring member (#6) and a key (#12), placing the lock (#8) on the locking pin (#2) so that the key (#12) is received in the multi-directional locking groove (#5); compressing the lock (#8) against the locking pin (#2) to compress the spring member (#6) of the lock and move the key (#12) within the multidirectional locking groove (#5); rotating the lock (#8) to move the key within the multi-directional locking groove; and releasing the lock (#8) to lock the key within the multi-directional locking groove. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the locking pin with a multi-directional locking groove, and a lock having a spring member and a key, placing the lock on the second end of the locking pin so that the key is received in the multi-directional locking groove; compressing the lock against the locking pin to compress the spring member of the lock and move the key within the multidirectional locking groove; rotating the lock to move the key within the multi-directional locking groove; and releasing the lock to lock the key within the multi-directional locking groove. The motivation would have been to further secure the locking pin to avoid disengagement of parts. 
Lastly, Rehben as modified (See above paragraph) is silent about wherein the lock includes a housing containing the spring member and the key, with the housing of the lock nested entirely within the second counterbore of the retention aperture. Lunn discloses a lock (#14) containing a spring member (#60) and a key (#52), with the housing of the lock nested entirely within a counterbore (#30) of a retention aperture. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to have the lock include a housing containing the spring member and the key, with the housing of the lock nested entirely within the second counterbore of the retention aperture. The motivation would have been to provide protection to the lock elements against weathering.
As to Claim 18, Rehbein as modified teaches the invention of Claim 17 (Refer to Claim 17 discussion). Rehbein as modified also teaches wherein the multidirectional locking groove comprises a guide portion (Meyers: #4) extending axially from the end of the locking pin; a transition portion (#18) extending circumferentially from the guide portion; and a locking portion (#22) extending axially toward the end of the locking pin from the transition portion.
As to Claim 19, Rehbein as modified teaches the invention of Claim 18 (Refer to Claim 18 discussion). Rehbein as modified also teaches wherein the transition portion has a first width coinciding with the guide portion and a second width coinciding with the locking portion, the second width being wider than the first width (Meyers: Figures 4 and 5).
As to Claim 20, Rehbein as modified teaches the invention of Claim 18 (Refer to Claim 18 discussion). Rehbein as modified also teaches wherein the step of compressing moves the key (Meyers: #12) through the guide portion of the multi-directional locking groove (Meyers: #5); the step of rotating moves the key through the transition portion of the multi-directional locking groove; and the step of releasing allows the spring member (Meyers: #6) to expand, thereby moving the key into the locking portion of the multidirectional locking groove.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rehbein (U.S. Patent No. 4,171,841) in view of Meyers (U.S. Patent Application Publication No. 2006/0099838), Ehmann (U.S. Patent No. 2,369,344) and Lunn et al (U.S. Patent No. 8,104,988); and further in view of Campbell et al (U.S. Patent Application Publication No. 2013/0047410).
As to Claim 8, Rehbein as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). However, Rehbein as modified is silent about wherein the rigging pin further comprises a lifting system comprising a bail and an attachment portion. Campbell discloses wherein a rigging pin with a lifting system (#27) comprising a bail and an attachment portion. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the rigging pin with a lifting system comprising a bail and an attachment portion. The motivation would have been to take out the rigging pin easier. 
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lunn et al (U.S. Patent No. 8,104,988) alone.
As to Claim 12, Lunn discloses the invention of Claim 11 (Refer to Claim 11 discussion). Although Lunn is silent about wherein the transition portion includes a slanted side wall disposed at an angle of about 75 degrees to about 85 degrees from a longitudinal axis of the locking pin, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention, to contrive any number of desirable ranges for the angle limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
As to Claim 13, Lunn discloses the invention of Claim 10 (Refer to Claim 10 discussion). Although Lunn as modified is silent about wherein a length of the locking portion is about 75 percent of a length of the guide portion, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention, to contrive any number of desirable ranges for the length limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lunn et al (U.S. Patent No. 8,104,988) in view of Campbell et al (U.S. Patent Application Publication No. 2013/0047410).
As to Claim 16, Lunn discloses the invention of Claim 9 (Refer to Claim 9 discussion). However, Lunn is silent about wherein the rigging pin further comprises a lifting system comprising a bail and an attachment portion. Campbell discloses wherein a rigging pin with a lifting system (#27) comprising a bail and an attachment portion. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the rigging pin with a lifting system comprising a bail and an attachment portion. The motivation would have been to take out the rigging pin easier.
Conclusion                                                                                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/             Primary Examiner, Art Unit 3678